Citation Nr: 0328510	
Decision Date: 10/22/03    Archive Date: 11/03/03

DOCKET NO.  02-12 966A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an evaluation in excess of 70 percent for 
service-connected post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Fogarty, Counsel


INTRODUCTION

The veteran served on active duty from January 1971 to 
January 1975.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a September 2001 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  



FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's service-connected PTSD is manifested by 
total occupational and social impairment due to such symptoms 
as grossly inappropriate behavior, persistent danger of 
hurting self or others, and intermittent ability to perform 
activities of daily living.  



CONCLUSION OF LAW

The schedular criteria for a 100 percent evaluation for PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Upon VA PTSD examination dated in May 2000, it was noted that 
the veteran reported frequent suicidal and homicidal thoughts 
related to frustrations and stressors at work and in his 
social relationships.  The veteran complained of sleep 
difficulties as well as feelings of hopelessness, 
helplessness, and depression.  The veteran reported that he 
did not enjoy social contact with others.  He also reported 
instances of anger and irritability at work, sometimes 
resulting in violence on his part.  It was noted that the 
veteran experienced anger, irritability, nightmares, 
flashbacks, intrusive thoughts, hypervigilance, exaggerated 
startle response, difficulty concentrating, increased 
arousal, and frequent outbursts of anger.  The veteran's 
symptoms were noted as chronic.  A diagnosis of chronic PTSD 
was noted with a Global Assessment of Functioning (GAF) score 
of 55.  

In a June 2000 rating decision, the RO granted service-
connection for PTSD, evaluated as 50 percent disabling, 
effective from October 15, 1998.  In July 2001, the veteran 
requested an increased evaluation of his service-connected 
PTSD.  

Upon VA mental examination dated in August 2001, the veteran 
complained of insomnia, bad temper, anxiety, frustration, low 
self-esteem, and violent outbursts.  The examiner stated that 
the symptoms noted in the previous VA PTSD examination 
remained operative.  The veteran's grooming and hygiene were 
noted as good and his demeanor was noted as intense.  His 
affect was constricted but congruent.  The veteran denied any 
suicidal ideation.  The veteran was noted as cognitively 
intact.  A diagnosis of PTSD, continuous, was noted with a 
GAF score of 50.  

In a September 2002 rating decision, the RO determined that a 
70 percent evaluation was warranted for the veteran's PTSD, 
effective from July 5, 2001.  

Upon VA PTSD examination dated in October 2002, the veteran 
reported experiencing severe depression.  He stated that he 
was unwilling to get out of bed in the mornings and had no 
desire to talk to or be around others.  He reported feeling 
anxious and irritable.  The veteran reported missing several 
months of work due to his anger problems.  The veteran also 
reported having no friends or social relationships other than 
his wife.  The examiner noted that the veteran had been 
placed on sick leave by his employer due to his anger and 
violent outbursts.  The examiner also noted that the veteran 
was a loner and socially isolated with minimal relationships 
with his wife and family.  The examiner opined that the 
veteran demonstrated marked industrial impairment due to 
PTSD.  The examiner noted no impairment in thought process or 
communication.  The veteran did report hearing voices 
sometimes.  It was noted that the veteran was able to 
maintain minimal personal hygiene.  His short-term and long-
term memory appeared to be intact.  The veteran reported 
experiencing anxiety attacks and mentally obsessing about 
things.  The veteran spoke rapidly and exhibited pressured 
speech.  The veteran reported experiencing difficulty with 
impulse control, especially road rage.  The examiner noted 
that the veteran experienced many symptoms of increased 
arousal such as sleep problems, irritability and anger, as 
well as trouble concentrating, hypervigilance, and marked 
startle response.  The examiner opined that the veteran 
experienced severe symptoms of PTSD on a daily basis.  A 
diagnosis of chronic and severe PTSD was noted.  The examiner 
also opined that the veteran's unemployment and inability to 
be employed were due to his service-connected PTSD.  A GAF 
score of 35 was assigned.  

Private outpatient treatment records dated from 2002 to 2003 
demonstrate continued treatment for severe PTSD symptoms.  A 
June 2002 progress note reflects an assessment of consistent, 
significant PTSD symptoms.  Clinical records also note a 
disheveled appearance by the veteran.  

In an April 2003 rating decision, the RO granted entitlement 
to a total evaluation based on individual unemployability due 
to service-connected disability, effective from September 25, 
2002.  

Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. § Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations. 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2003).  Separate 
diagnostic codes identify the various disabilities.  In 
determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusions.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  These regulations include 38 C.F.R. §§ 4.1 and 4.2 
(2003), which require the evaluation of the complete medical 
history of the claimant's condition.  These regulations 
operate to protect claimants against adverse decisions based 
on a single, incomplete, or inaccurate report, and to enable 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 593- 94 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.

When there is a question as to which of two evaluations 
should be applied to a disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

The veteran's PTSD is currently evaluated as 70 percent 
disabling under the portion of the Schedule for Rating 
Disabilities that pertains to mental disorders, 38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  Under the current rating 
criteria, a 70 percent evaluation is warranted for PTSD with 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9411.

A 100 percent evaluation is warranted for PTSD with total 
occupational and social impairment, due to symptoms such as 
the following: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  See 
38 C.F.R. § 4.130, Diagnostic Code 9411.

With regard to the reported GAF scores, the Board notes that 
a GAF of 51-60 indicates moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).   GAF of 41-50 indicates serious symptoms (e.g. 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  GAF of 31-40 indicates some impairment in 
reality testing or communication (e.g. speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g. depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home and 
is failing at school).  See American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (DSM- IV) (Fourth Edition).

Following a full and thorough review of the evidence of 
record, the Board concludes that a 100 percent evaluation is 
warranted for the veteran's service-connected PTSD.  The 
medical evidence demonstrates that the veteran's PTSD is 
manifested by severe depression, near complete social 
isolation, severe difficulties with impulse control, a 
disheveled appearance, and an inability to maintain 
employment due to anger, irritability, and violent outbursts.  
Thus, the Board concludes that this evidence more nearly 
approximates to a 100 percent evaluation in that it 
demonstrates total occupational and social impairment due to 
such symptoms as grossly inappropriate behavior, persistent 
danger of hurting self or others, and intermittent inability 
to perform activities of daily living.  



ORDER

A 100 percent evaluation for PTSD is granted, subject to the 
laws and regulations governing the payment of monetary 
benefits.  



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



